BY THE COURT:
Wickham brought this action in the common pleas to enjoin the collection of taxes assessed against his land. They had been assessed to construct a highway and again and again to resurface the road because of and on account of heavy traffic it became badly out of repair. The questions arising in the case stated to have been: (1) Must land owners, especially those abutting on a road, keep it in good repair for public travel; (2) If so, must it be done by those owning lands benefited by it, or only by those that abut upon it. The Supreme Court held:
(1)In order that the cost may not be inequitable, the Legislature left the assessment of the cost of repairs to the board- of county commissioners, 6910 GC., and the courts cannot control their discretion in choosing the method by which such assessments shall be made.
(2) Whether the assessment should be made upon lands' within a mile of the improvement, or ones nearer by, is for the county commissioners to say, and to hold otherwise would be judicial legislation.
(3) Notice of the improvement having been published, Wickham should have made his objections to the commissioners under the statute, and have obtained relief instead of bringing this action.